

EXHIBIT 10.3


FIFTH AMENDMENT TO ASSET PURCHASE AGREEMENT


THIS FIFTH AMENDMENT to Asset Purchase Agreement is dated this 9th day of June,
2008, by and among Hunter Bates Mining Corporation (“Hunter Bates”), a Minnesota
corporation and wholly-owned subsidiary of Wits Basin Precious Minerals Inc.
(“Wits Basin”), a Minnesota corporation (as successor-in-interest to Wits Basin)
(the “Purchaser”), Central City Consolidated, Corp. d/b/a Central City
Consolidated Mining Co., a Colorado corporation, Hunter Gold Mining Inc., a
Colorado corporation and George Otten, a Colorado resident (collectively, the
“Sellers” and each individually, a“Seller”), and Hunter Gold Mining Corp., a
British Columbia corporation (the “Covenantor”) (the Purchaser, Sellers and
Covenantors are individually or collectively, as the case may be, a “Party” or
“Parties”).
 
RECITALS: The Parties entered into an Asset Purchase Agreement dated on or about
September 20, 2006, for the sale and purchase of assets, real estate and real
estate mining claims described in such asset purchase agreement, which was
amended by that certain First Amendment to Asset Purchase Agreement dated
October 31, 2006, that Second Amendment to Asset Purchase Agreement dated as of
March 1, 2007, that Third Amendment to Asset Purchase Agreement dated May 31,
2007 and that Fourth Amendment to Asset Purchase Agreement dated January 14,
2008 (collectively, “Purchase Agreement”); and the wish to amend the Purchase
Agreement on the terms and conditions hereafter set forth. Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the
Purchase Agreement.


AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, the Parties agree that the Purchase Agreement shall
be revised as follows:
 
1. Section 3.2 is hereby deleted and replaced in its entirety with the following
language:
 
Purchase Price. In the event that Purchaser elects to proceed to closing, as and
for the purchase price of the Purchased Assets, Purchaser agrees to pay and
Sellers agree to accept the sum of Six Million Seven Hundred Fifty Thousand
Canadian Dollars ($6,750,000.00 CDN) plus Three Million Six Hundred Twenty
Thousand (3,620,000) unregistered and restricted shares of the .01 par value
common capital stock of Wits Basin Precious Minerals Inc., a Minnesota
corporation (“Wits Basin”), payable as set out in Section 3.3 hereof (the
“Purchase Price”).
 
2. Section 3.3(b)(ii) subsection (iv) is hereby deleted and replaced in its
entirety with the following language:
 
(iv) Three Million Six Hundred Twenty Thousand (3,620,000) shares of the
unregistered and restricted .01 par value common capital stock of Wits Basin.
 
3. Section 3.3(b)(iv) is hereby deleted and replaced in its entirety with the
following language:
 
Seller shall deliver to Purchaser a fully-executed Undertaking Agreement in the
form of Exhibit I attached hereto and a fully-executed Shareholder Voting
Agreement in the form of Exhibit J attached hereto.
 
4. Sellers and Covenantor agree that the operations of the limited personal
liability provisions under the Promissory Note attached hereto as Exhibit “C”
shall be suspended until such time as the Sellers have delivered the certificate
of an Officer of Hunter Gold Mining Corp. confirming that the covenants set
forth in the Undertaking Agreement have be performed by the parties thereto.
 
5. All references to Exhibits E and F are hereby deleted in their entirety.
 
6. An execution copy of Exhibits C, D, I and J to the Purchase Agreement are
hereby attached to this Fifth Amendment and shall replace any previous versions
of such Exhibits.
 

 
 

--------------------------------------------------------------------------------

 



 
7. All references to “Central City Consolidated Mining Corp.” or “Central City
Consolidated Mining Co.” or “Central City Mining Corp.” are hereby deleted in
their entirety and replaced with “Central City Consolidated, Corp.”
 
8. The first paragraph of the Purchase Agreement is hereby deleted and replaced
in its entirety with the following language:
 


THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
this 20th day of September, 2006, by and among Wits Basin Precious Minerals
Inc., a corporation organized under the laws of the State of Minnesota (the
“Purchaser”), Central City Consolidated Corp. d/b/a Central City Consolidated
Mining Co., a corporation organized under the laws of the State of Colorado,
Hunter Gold Mining Inc., a corporation organized under the laws of the state of
Colorado and George Otten, a resident of Colorado, (collectively, the “Sellers”
and each individually as a “Seller”), and Hunter Gold Mining Corp., a
corporation organized under the laws of the Province of British Columbia, (the
“Covenantor”).


9. The Parties acknowledge that Hunter Gold Mining Inc., a Colorado corporation,
shall hereby be included in the definition of “Sellers” and excluded from the
definition of “Covenantors.” All references to the term “Covenantors” shall
include only Hunter Gold Mining Corp., a British Columbia corporation. All
references to the plural term “Covenantors” shall be deemed singular, mutatis
mutandis.
 
10. Section 4.1.1 is hereby deleted in its entirety and replaced with the
following language:
 


 
“Central City Consolidated Corp. and Hunter Gold Mining Inc. are corporations
duly incorporated, validly existing and in good standing under the laws of their
respective jurisdictions of incorporation. Central City Consolidated Corp. and
Hunter Gold Mining Inc. have the requisite power to own, operate, use and/or
lease the Purchased Assets, as applicable, and to conduct the operations of the
Purchased Assets as presently being conducted by them and/or by the Covenantor,
including any and all permits required by any public authority for such
operations such as permits, or regulatory authorizations.”
 


 
11. Section 5.7 is hereby deleted in its entirety and replaced with the
following language:
 
“Shares Duly and Validly Issued. The 3,620,000 shares of .01 par value common
capital stock of Wits Basin constituting a portion of the Purchase Price shall
have been duly and validly issued as fully paid and non-assessable, and in
accordance with all applicable securities laws, as of the Closing Date.”
 

 
 

--------------------------------------------------------------------------------

 



 
12. Any notice or other documents given pursuant to the Purchase Agreement to
Hunter Gold Mining Inc., as Seller, shall be sent to: Hunter Gold Mining Corp.,
P.O. Box 2460, Station “R”, Kelowna, British Columbia, Canada V1X 6A5,
Attention: Dell Balfour, Facsimile: (250) 765-4420, with a copy to: Pushor
Mitchell LLP, 3rd Floor, 1665 Ellis Street, Kelowna, British Columbia, Canada
V1W 4T7, Attention: E. Blair Forrest, Facsimile: (250) 762-9115.
 
13. Section 8.10 of the Purchase Agreement is deleted in its entirety and
replaced with the following:
 
“Purchaser reserves the right hereunder to assign its right(s) to one or more
affiliated parties prior to closing, it being understood that Purchaser may
create one or more new entities which may consummate the Contemplated
Transactions. In the event that the Purchaser assigns it right(s) hereunder any
such affiliated party or parties, then (i) Purchaser shall also make, or shall
cause such assignee(s) to make, in respect of such assignee(s), the
representations and warranties set forth in sections 5.1 to 5.6 (inclusive) of
the Purchase Agreement, (ii) Purchaser shall cause such assignee(s) to agree to
be bound by all of the Purchaser’s covenants and obligations under the Purchase
Agreement except for those which, by their nature, are intended to be performed
solely by the Purchaser notwithstanding any assignment of the Purchaser’s rights
under the Purchase Agreement, (iii) both the Purchaser and each such assignee
shall deliver a certificate of an officer thereof for the purposes of section
9.1 of the Purchase Agreement, and (iv) the opinions set forth in the Purchaser
Counsel’s Legal Opinion (as defined in section 9.4 hereof) shall extend, to the
extent applicable, to both the Purchaser and its assignee(s).”
 


 
14. To each of the Sellers and the Covenantor, Hunter Bates hereby makes the
representations and warranties set forth in sections 5.1 to 5.6 (inclusive) of
the Purchase Agreement as though the term “Purchaser” set forth therein refers
to Hunter Bates and with the exception that the representation set forth in
section 5.5 of the Purchase Agreement shall be deemed to include the words
“Except for the consent of “Wits Basin,” at the beginning of such section.
Hunter Bates further agrees to be bound by all of the covenants and obligations
of the Purchaser except for those covenants and obligations which, by their
nature, are intended to be performed by Wits Basin notwithstanding the
assignment of Wits Basin’s rights under the Purchase Agreement to Hunter Bates.
 
15. Wits Basin hereby confirms that it has consented to the consummation by
Hunter Bates of the “Contemplated Transactions” (as defined in the Purchase
Agreement) and to its execution of any documents incidental thereto.
 
16. The parties hereto agree that in the event the tax advisors to Hunter Gold
Mining Inc. and Hunter Gold Mining Corp. identify and recommend an alternate
structure for the delivery of the Purchase Price including, but not limited to,
the distribution and documentation of the Purchase Price in the name of one or
more alternate parties, and/or recommend an alteration to the content of the
Allocation Schedule, then each of the parties hereto agrees to take all
reasonable steps to record and effect the necessary changes to the Purchase
Agreement and the documents ancillary thereto to implement such recommendation;
provided, however, that Sellers and Covenantor shall reimburse Purchaser for all
reasonable expenses incurred in the course of effecting such change.
Notwithstanding the foregoing, Purchaser shall not be obligated to participate
in effecting the aforementioned changes if, in the reasonable opinion of legal
counsel to the Purchaser, there is a reasonable risk of adverse tax, accounting
or securities law consequences to the Purchaser in connection with the
implementation of such changes. The parties further agree that any references to
a deemed value for the 3,620,000 shares of common capital stock of Wits Basin,
which comprise a portion of the Purchase Price under the Purchase Agreement,
contained in the Purchase Agreement or in any of the transaction documents
ancillary to the Purchase Agreement shall not be binding on the parties thereto
in conjunction with any valuation of the Purchase Price for taxation purposes
and the Sellers and Covenantor shall be at liberty to employ any reasonable
method of valuation that is recommended by the tax advisors to Hunter Gold
Mining Inc. and Hunter Gold Mining Corp.
 
17. Clause 12.4(e) of the Purchase Agreement is hereby added with the following
language:
 
“(e) any costs not otherwise falling within the scope of subsections 12.4(a) -
(e), inclusive, which are reasonably incurred by or on behalf of the Beneficiary
(as defined in the Deed of Trust), following enforcement by the Beneficiary of
its remedies under the Deed of Trust, in effecting the remediation and/or
rehabilitation of the Acquired Real Property in respect of any activities of the
Purchaser (or its related party successors) thereon where such activities (i)
contravene any Environmental Law (regardless of whether such contravention is
enforced against the Purchaser or its successors) and (ii) take place after
January 15, 2005 and prior to the earlier of (a) time of repossession of the
Acquired Real Property by the Beneficiary or (b) transfer of the Acquired Real
Property to a third party unrelated to the Purchaser; provided, however, that
the maximum amount of the Purchaser's liability under this subsection 12.4(e)
shall be $4,750,000 CDN.”
 
18. The Allocation Schedule set forth in Section 3.8 is hereby deleted in its
entirety and replaced with the allocation schedule attached hereto as Exhibit K.
 

 
 

--------------------------------------------------------------------------------

 



 
19. The Parties agree that the following amounts, when advanced by the
Purchasers on behalf of the Sellers and/or the Covenantors, shall be credited
against the amount due under the Promissory Note attached hereto and to the
Purchase Agreement as Exhibit “C”, and Sellers shall deliver a receipt to the
Purchasers upon payment by the Purchasers of such amounts:
 

 
(i)
$15,000.00 to Pushor Mitchell LLP in respect of past legal fees of the
Covenantor (paid),

 

 
(ii)
$5,000.00 to Dill Dill Carr Stonbraker and Hutchings, PC in respect of the
closing legal costs of Hunter Gold Mining Inc. (paid),

 

 
(iii)
$7,500.00 to Pushor Mitchell LLP for the closing legal costs of the Covenantor
(pending),

 

 
(iv)
$3,467.16 to First American Heritage Title Company for the Sellers’ closing
costs as per the Sellers Closing Statement (pending),

 

 
(v)
$1,376.60 for the Sellers’ 2008 personal property taxes (pending)

 
for a total of $32,343.76.
 
20. At the end of the first sentence of Article 2 of the Purchase Agreement, the
words “(Assumed Liabilities”)” is hereby added.
 
21. All references to “Purchaser Losses” in Sections 6.4(d) and (e) of the
Purchase Agreement are hereby replaced with “Purchaser Environmental Losses.”
 
22. The term “Purchaser Losses” in Section 12.1 of the Purchase Agreement is
hereby replaced with the following language:
 
“loss, liability, expense (including without limitation reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding brought against the Purchaser (or its related party
successors)) or Damages suffered or incurred by the Purchaser (or its related
party successors) (the “Purchaser Losses”)”
 
23. Except as provided for above, all the terms and conditions of the Purchase
Agreement shall remain in full force and effect. This Fifth Amendment may be
executed in counterparts. A facsimile signature shall be deemed an original.
 


 
Signature Page Follows
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed and delivered, all on and as of the date first written above.
 


 

   
 
HUNTER BATES MINING CORPORATION
a Minnesota corporation
By: /s/ Mark D. Dacko
Its: CFO
 
 
CENTRAL CITY CONSOLIDATED, CORP.
a Colorado corporation
By:/s/ George E. Otten 
Its: President
 
GEORGE OTTEN, a resident of Colorado
 
 
/s/ George E. Otten
 
HUNTER GOLD MINING CORP.
a British Columbia corporation
By: /s/ George E. Otten 
Its:President
 
HUNTER GOLD MINING INC.
a Colorado corporation
By: /s/ George E. Otten 
Its: President





The foregoing is consented to by and joined solely with respect to Section 5.7
of the Purchase Agreement, as amended by this Fifth Amendment:
 
WITS BASIN PRECIOUS MINERALS INC.
 
a Minnesota corporation
 


 
By: /s/ Mark D. Dacko
Its: CFO

